Citation Nr: 1016544	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD), anxiety, 
insomnia, and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
May 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was subsequently transferred to the 
Providence RO, who currently has jurisdiction of the matter.

In May 2007, the Veteran and his wife appeared at the 
Providence RO and testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.

In a VA examination in December 2009, the Veteran disclosed 
that he has been diagnosed with prostate cancer.  His service 
personnel records indicate the Veteran had served in Vietnam 
and his service representative has suggested this condition 
may be service connected.

The issue of service connection for prostate cancer to 
include as due to Agent Orange exposure has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that exposure to traumatic events during 
his service in Vietnam has resulted in posttraumatic stress 
disorder (PTSD), insomnia, anxiety, and depression.

A preliminary review of the record upon its return to the 
Board discloses a need for further development prior to final 
appellate review. 

In August 2007, the Board remanded this matter back to the 
RO/AMC for further development.  The Board requested the 
RO/AMC attempt to obtain any Social Security Administration 
(SSA) records concerning the Veteran, and conduct further 
investigation concerning the Veteran's stressors and then 
seek a determination from the U.S. Army and Joint Services 
Records Research Center (JSRRC) to verify the stressors.  

The Board notes the RO/AMC did request records from SSA but 
received a response that no records existed in September 
2007.  The RO/AMC also conducted the requested investigation 
and the JSRRC verified the stressors in November 2009.  The 
JSRRC confirmed that the base where the Veteran had been 
stationed came under attack from the Viet Cong with mortars 
and gunfire on July 1, 1965, and October 27, 1965.  

The remand in August 2007 also requested that the Veteran be 
afforded a VA examination to determine if the Veteran had 
PTSD in accordance with the criteria of DSM-IV, but the 
examiner was requested to identify all psychiatric disorders 
that are present and, for any diagnosed psychiatric disorder 
other than PTSD, the examiner was asked to furnish an opinion 
as to whether it is at least as likely as not that the 
psychiatric disorder is related to the Veteran's period of 
service from May 1964 to May 1968.  The nexus opinion was not 
furnished.  Further, the examiner did not explain or 
reconcile the disparities in the record such as the onset of 
symptoms and as discussed below.

The Board also notes that the examiner in December 2009 
concluded the Veteran does not suffer from PTSD, in part, by 
comparing test results with the history given by the Veteran.  
Although the examiner attempted to explain the discrepancy, 
the Board needs clarification of the examples mentioned and 
the conclusions reached.

As the requested development has not been completed, the case 
must be returned to comply with the Board's prior remand 
directives.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand order.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Further, the report references treatment at VA in November 
2009.  Updated treatment records are pertinent to the matter 
at hand.  The most recent VA records in the claims file are 
from treatment rendered in May 2007.  Records of any 
subsequent VA treatment are constructively of record and must 
be associated with the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Finally, at the time of the remand in August 2007, the Board 
noted references to treatment at Butler Hospital.  At that 
time, the record suggested the references were limited to 
outpatient therapy from a previously identified nurse 
practitioner whose records had been obtained.  The December 
2009 examination refers to an in-patient hospitalization at 
Butler Hospital in 1985.  The Butler Hospital in-patient 
hospitalization records have not been obtained and are 
pertinent to the matter at hand.  

Accordingly, the case is REMANDED for the following action:


1.  Assist the Veteran in obtaining the 
records of Butler Hospital on Blackstone 
Boulevard in Providence, Rhode Island.  
The Veteran may provide authorization 
forms for VA to obtain the records on his 
behalf or he may submit them directly.   
Notify the Veteran of negative results in 
accordance with 38 C.F.R. § 3.159(e).  

2. Obtain all VA medical treatment records 
since May 2007.

3. The same VA examiner who conducted the 
examination in December 2009 is asked to 
supplement his report addressing the 
following matters:

a). Whether any of the conditions 
diagnosed in December 2009, that is, a 
recurrent moderate major depressive 
disorder, panic disorder with agoraphobia, 
and a generalized anxiety disorder, are at 
least as likely as not related the 
Veteran's period of service from May 1964 
to May 1968.  Provide a rationale for the 
opinion and, as appropriate, reconcile any 
disparities presented in the record with 
regard to the onset/etiology of 
psychiatric symptoms.

b). Clarify and explain further the 
discussion at page 5 of the December 2009 
report regarding the PTSD tests and how 
the results were or were not consistent 
with the history given by the Veteran.  An 
explanation of the tests, what they are 
designed to accomplish, how they are 
administered, and how results are 
interpreted would be helpful.  Concrete, 
specific examples demonstrating any 
differences between the test results, the 
history, and what the differences mean 
regarding this Veteran should also be 
explained.  Consideration should also be 
given to the Veteran's verified stressors 
of being stationed at a camp that came 
under attack with mortars and gunfire.   

Any further evidence received as a result 
of development shall also be considered by 
the examiner.

If the examiner from the December 2009 
examination is unavailable, another 
appropriate specialist may provide the 
opinion, or if deemed necessary, afford 
the Veteran a new VA psychiatric 
examination to address the foregoing 
matters. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of as it 
is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review. 

4. If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



